Appellant insists there was error in affirming the judgment on a former day of this term; especially in that portion of the opinion wherein it was held that the trial court erred in refusing to permit the witness Pyle to explain the threat deceased uttered against appellant. Pyle did testify to the threat, but the statements made at the time, preceding and explanatory of the threat, were rejected. After a careful review of this matter, we are of opinion this court was in error in sustaining this action of the trial court. The bill recites that this witness would have stated, "that deceased told him immediately before making the threat about which he testified, and in connection therewith, that deceased referred to some trouble that he had had with Bryan, and defendant Adams and others, and mentioned a report defendant had made to Bryan of a statement which deceased had made to defendant concerning Bryan's wife, and that defendant had made a true and correct report of what he had said about Bryan's wife." The report deceased had made about Bryan's wife was insulting toward her, and impeaching her chastity. This had been repeated by appellant, which greatly enraged deceased. Appellant was permitted to prove the threat. The nature of the threat and the inducing cause for the threat were legitimate facts to go to the jury. Its tendency was to throw light upon the transaction and explain the reasons for the threat. Under our statute, whenever part of a conversation is introduced, the entire conversation is admissible, if it tends to explain or make clear the purport of the conversation. Deceased stated he had made the statements about Bryan's wife, and that they were true, and that he intended to kill defendant because he had repeated his statements. It is not legitimate to take out a portion of the inducements for the threat; it should all go to the jury in order that they may be able to weigh the force of the threat, and its probable seriousness.
The charge on self-defense is criticised. Without discussing it in the original opinion, the charge was held sufficient when viewed as a whole. After reviewing the charge, we are of opinion it is defective in not presenting the theory of self-defense as the facts appeared to *Page 356 
defendant at the time he fired the fatal shot. The court applying the law informed the jury that appellant would be entitled to an acquittal, if the deceased had made an attack or was about to make an attack on defendant. Omitting from this application of the law to the facts, the reasonable appearance of danger as viewed by defendant: in other words, it only authorized the jury to acquit if they believed deceased had made an attack or was about to make an atatck. This same vice is in the charge in regard to threats. Self-defense from apparent danger is always from the standpoint of apprehension by appellant that the deceased was about to make an assault or attack on him, and in this case it was with a knife. He had not reached defendant, and defendant was led to believe that he was going to attack him by reason of his actions and movements at the time, and previous threats. What the jury may think of the reasonableness of the appearances of danger is not the criterion of self-defense. It is the impression or effect in the mind of accused and his belief in the appearances of danger. The charge instead of giving the reasonable appearance of danger, as viewed by defendant, leaves it to be viewed by the jury as they believe or view such danger. Upon another trial, the jury should be plainly instructed that they should view the question of self-defense in regard to the appearances of danger, from the standpoint of defendant. We are of opinion that the original opinion is wrong in these respects and that a rehearing ought to be granted, which is accordingly done, and the judgment is now reversed and the cause remanded.
Brooks, Judge, absent.
Reversed and remanded.